DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 11/23/2021 and Applicant’s request for reconsideration of application 14/340315 filed 11/23/2021.
Claims 3, 5, 8-10, 12-15, and 17-23 have been examined with this office action.

Based on the examiner’s review of the disclosure of the present application, the examiner presently has no suggestions which will overcome the Alice 35 USC § 101 rejection as found in this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 3, 5, 8-10, 12-15, and 17-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea optimizing risk for invested payroll funds in a managed bank account system managing bank accounts for a plurality of employers without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward an apparatus and independent claim 10 and all claims which depend from it are directed toward a method.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 8 comprises inter alia the functions or steps of “generate a ledger per employer for a plurality of employers from received payroll tax files from a payroll provider system which provides automated clearing house (ACH), wire and check payroll transaction data, each said ledger including payroll tax data to maintain overall balances for each of a plurality of tax authorities, said ledgers providing a complete balanced accounting history of payroll tax processing for each said employers' payroll tax liabilities, collection of said payroll tax liabilities, and payment of said payroll tax liabilities to a corresponding one of said tax authorities for each said employer so that all of said payroll transaction data are ledgered and balanced to a bank account of a corresponding employer;
checking account management unit communicatively coupled to the ledger management module, the checking account management unit to receive a first set of said ACH, wire and check payroll transaction feedback data providing completion and error information from checks dispensed by the payroll provider from a payroll provider bank account managed by the managed bank account, wherein the first set of transaction feedback data is related to said checks dispensed by the payroll provider to one of said corresponding tax authorities from an account managed by the managed bank account; 	wherein the payroll provider bank account and the employer bank account are controlled by said managed bank account enabling said ACH, wire and check payroll transaction data and said ACH, wire and check feedback data to be accounted for during 
	a reconciliation report manager to compare the ledger of each employer to the first set of transaction feedback data and to match each transaction in the first set of transaction feedback data with one of said plurality of employers, based on said ledger comparison, said reconciliation report manager generating a reconciliation report on a per employer basis, wherein said reconciliation report provides verification for said payroll transaction data affecting account balances in the ledgers that match corresponding transaction feedback data indicating that the payroll transaction data was processed as expected, and inconsistencies in said processed payroll transaction data are included in the reconciliation report for resolution by said payroll provider system, wherein upon completion of said resolution, said ledgers are balanced on a per employer basis to reduce risk of failure to meet payment obligations, a second set of transaction feedback data received from a banking network providing completion and error information from clearing house payroll tax transactions or wire transactions between said payroll provider and a second set of tax authorities, wherein the reconciliation report matches the second set of transaction feedback data with each employer and said second set and compares the second set of transaction feedback data with the ledgers of the corresponding employer;
	wherein each of said first set compared data and said second set compared data further identifies tax funding transactions in the payroll transaction data; and
	the tax funding transactions are forwarded to a tax funding management;


Claim 14 comprises inter alia the functions or steps of “receives payroll tax files from a payroll provider system, the payroll tax files including payroll tax transaction data for a plurality of employers;
	receives automated clearing house (ACH), wire or check payroll transaction data and ACH, wire or check feedback data from a payroll provider bank account and an employer bank account, wherein the payroll provider bank account and the employer bank account are controlled by said managed bank account enabling said ACH, wire and check payroll transaction data and said ACH, wire and check feedback data to be accounted for during reconciliation processing performed by reconciliation services of said managed bank account;

	executes by the computer-implemented managed bank account a reconciliation process by comparing the ACH, wire or check transaction feedback data with said payroll transaction data, affecting account balances in said ledgers on a per employer basis to determine whether there is a match between respective entries, based on said comparing, generates a reconciliation report on a per employer basis, wherein said reconciliation report provides verification for said payroll transaction data affecting account balances in the ledgers that match corresponding transaction feedback data indicating that the payroll transaction data was processed as expected, wherein inconsistencies in said processed payroll transaction data are included in the reconciliation report for resolution, wherein upon completion of said resolution, said ledgers are balanced on a per employer basis to reduce risk of failure to meet payment obligations, receives a second set of transaction feedback data from a banking, the second set of transaction feedback data providing completion and error information from clearing house payroll tax transactions or wire transactions between the payroll 
	wherein each of said first set comparing and said second set comparing further comprises:
	identifying tax funding transactions in the payroll transaction data; and
	forwarding the tax funding transactions to a tax funding management;
	estimating an average amount of funds available for the payroll provider in the payroll provider bank account based on the identified tax funding transactions and the payroll tax transactions, wherein the estimated average amount of funds available for the provider system is relative to a specified forecast time period;
	investing the estimated average amount of funds available for the forecast time period;
	detecting if an actual amount of available funds available for the payroll provider system during the forecast time period is below the estimated average amount of funds available for the payroll provider; and
	transferring, in response to said detecting, a difference between the estimated average amount of funds available and the actual amount of available funds into the payroll provider bank account from the employer bank account of the managed bank account  payroll tax files from a payroll provider, the payroll tax files including payroll tax transaction data for a plurality of employers;

	creates a ledger for each employer from said payroll transaction data, each said ledger including said payroll tax data to maintain overall balances for each of a plurality of tax authorities, said ledgers providing a complete balanced accounting history of payroll tax processing for each said employers' payroll tax liabilities, collection of said payroll tax liabilities, and payment of said payroll tax liabilities to a corresponding one of said tax authorities for each said employer so that all of said payroll transaction data are ledgered and balanced to a bank account of a corresponding employer; and
	executes by the managed bank account a reconciliation process by comparing the ACH, wire or check transaction feedback data with said payroll transaction data, affecting account balances in said ledgers on a per employer basis to determine whether there is a match between respective entries, based on said comparing, generates a reconciliation report on a per employer basis, wherein said reconciliation report provides verification for said payroll transaction data affecting account balances in the ledgers that match corresponding transaction feedback data indicating that the payroll transaction data was processed as 
	wherein each of said first set comparing and said second set comparing further comprises: 	identifying tax funding transactions in the payroll transaction data; and 	forwarding the tax funding transactions to a tax funding management;
	estimating an average amount of funds available for the payroll provider in the payroll provider bank account based on the identified tax funding transactions and the payroll tax transactions, wherein the estimated average amount of funds available for the provider system is relative to a specified forecast time period;
	investing the estimated average amount of funds available for the forecast time period; 	detecting if an actual amount of available funds available for the payroll provider during the forecast time period is below the estimated average amount of funds available for the payroll provider; and 	transferring, in response to said detecting, a difference between the estimated average amount of funds available 

Claim 21 comprises inter alia the functions or steps of “receiving automated clearing house (ACH), wire or check payroll transaction data and ACH, wire or check feedback data from a payroll provider bank account and an employer bank account, wherein the payroll provider bank account and the employer bank account are controlled by said managed bank account enabling said ACH, wire and check payroll transaction data and said ACH, wire and check feedback data to be accounted for during reconciliation processing performed by reconciliation services of said managed bank account;
	creating a ledger for each employer from said payroll transaction data, each said ledger including said payroll transaction data to maintain overall balances for each of a plurality of tax authorities, said ledgers providing a complete balanced accounting history of payroll tax processing for each said employers' payroll tax liabilities, collection of said payroll tax liabilities, and payment of said payroll tax liabilities to a corresponding one of said tax authorities for each said employer so that all of said payroll transaction data are ledgered and balanced to a bank account of a corresponding employer;
	at predetermined intervals or in response to receipt of new ACH or wire or check payroll transaction data or new ACH, wire or check transaction feedback data, said reconciliation services comparing the ACH, wire or check transaction feedback data with said payroll transaction data affecting account balances in 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer components. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. Minimizing risk for invested payroll funds in a managed bank account system managing bank accounts for a plurality of employers is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of transmitting and receiving data are claimed and described at a high level of generality and are functions any general purpose computer performs such that it amount no more than mere instruction to apply the exception to a particular technological environment. Further, none of the limitations recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high 
The other independent claims and dependent claims contain additional functional limits directed toward their functional objectives but do not include any additional elements that are sufficient to amount to significantly more than the judicial exception since the additional element when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional recited limitations in the dependent claims only refine the abstract idea(s) further.

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer 
Claim 8-10, 12, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed toward non-statutory subject matter. The claim recites a judicial exception (modules, units, and reconciliation report manager which is disclosed as software in the specification) without the use of a physical medium. Therefore, the claim lacks the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. Descriptive material (software) can be characterized as either "functional descriptive material" or "nonfunctional descriptive material." Both types of "descriptive material" are nonstatutory when claimed as descriptive material per se., 33 F.3d at 1360, 31 USPQ2d at 1759. When functional descriptive material is recorded on some computer-readable medium, it becomes structurally and functionally interrelated to the medium and will be statutory in most cases since use of technology permits the function of the descriptive material to be realized. Merely claiming nonfunctional descriptive material, i.e., abstract ideas, stored on a computer-readable medium, in a computer, or on an electromagnetic carrier signal, do not make it statutory. Note: When amending the claim to overcome this rejection the recited physical device which stores the software should recite the non-transitory embodiment of the application.

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular environment of the claims. Therefore, the claims may be allowable if amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 101, set forth in this Office action. 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101 Patent Eligibility: The Examiner respectfully disagrees with Applicant’s arguments. The amended claims add additional abstract ideas directed toward “the ability to use funds in a bank account that would otherwise be unavailable to be fully invested without risking a shortfall in an account needed to meet payroll obligations” is a business solution to a business problem and not a technical solution to a technical problem. The various interconnections merely cite networks which perform their intended function of transmitting data. 

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101 Non-statutory subject matter (software only): The applicant did not address this rejection and, therefore, the Examiner maintains the rejections.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-E submitted 08/23/2017 used as prior art in the office action submitted 08/23/2017.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                                                                                                                                                                        
12/02/2021